Title: To Thomas Jefferson from William Green, 21 January 1791
From: Green, William
To: Jefferson, Thomas



Sir,
London January the 21. 1791.

I have the honour to address you upon a subject of Public Interest to the United States of America; and which as your time must be constantly occupied upon important topics, I shall introduce to your notice with all possible brevity as well as myself, a general Resident and doing business as an American Merchant in the City of New York; which I quitted for a few months in September last, to settle some private affairs which were then pending in Great Britain.
I embarked on board the Brigantine Rachel Captain Nicholas Duff Commander bound to London (an attested Copy of whose affidavit I now inclose herewith as containing material information  upon the Subject.) I have only to add that the Vessel has been for many years the property of Citizens of the United States and that I purchased her in August last from Mr. Nicholas Breevoort Merchant also of New York, her former Owner and in whose employ and under the present regulations of Congress she had frequently been admitted to an entry in the Ports of England and Ireland and even so late as May last landed a Cargo at Limerick.
Upon the opening of this business at the British Treasury, I thought it necessary to claim of the British Ministers the right of the United States to naturalize foreign Vessels of any description whenever it might be found necessary or expedient so to do, a right exercised by all independent Nations and particularly by Great Britain, and under this plea contended for the admission of the Rachel to an entry but was delayed from time to time from receiving any Answer, until after the Signature of the Convention with Spain when apparently it being deemed as no longer necessary to temporize upon this question of Commercial Policy, I received on the 24 day of December last a direct Negative; and under the oppressive circumstances in which the Captain had been placed by the Officers of the Customs in this Port his detention was unavoidably such that the Vessel could not depart until the 20th. Instant.
I am a very great loser by the detention of the Vessel as that Affidavit truly states and also in some degree by the fall in the price of her Cargo, which after all I am constrained to hazard at a Market for which it was not originally intended, and where also I may be a great loser, but as it was a question of Commercial Policy interesting to the Union, I conceived it to be my duty as a Citizen not to shrink from it’s decision.
I trust you will have the goodness to pardon my adding a few remarks upon this Subject.
It has been for ages the policy of the Nations of Europe, whilst at War to cover their Navigation under the Flags and papers of Neutral Nations, and this is a prime source of the present Wealth of the Dutch and all the Hanse Towns and free Imperial Cities particularly Hamburg whose Flag is generally attended to as much upon the Ocean as if she had Twenty Sail of Line of Battle Ships to protect it from Injury and Insult.
It is not the custom generally in Europe to state in the Lettres de Mer or other Sea papers where the Vessel was or might have been built, but simply to declare her to be the property of a Citizen or Subject of the Government furnishing the papers.  The Custom of inserting the name of the place of built originated  in England for Domestic purposes and from thence became adopted in the Colonies.
In future Wars the profit of these usages will center with the American Merchant if he is supported and protected by his Government. At present I humbly recommend an alteration in the form of the Documents furnisht to Ships and Vessels belonging to the United States, and that in the new papers to be given in lieu of the old the place of the original built of the Vessel be left out and that She be simply asserted to be the property of a Citizen or Citizens of the United States.
The obvious motive of this Government is to prevent the American Merchant from availing himself of these advantages by confining all American Commerce to Vessels built in the United States or to Vessels that Great Britain may chuse to deem British Vessels and even the former must be navigated agreeably to Regulations made by this same Government otherways if examined by a British Cruiser near any part of any English Coast they are liable to seizure and confiscation. My personal Inconvenience from this loss is very little when compared with another which I have sustained under the Flag of the United States and which is little short of the amount of Two hundred thousand dollars. It is in order to ascertain under Consular proofs the authenticity of this loss to lay before Congress at my return that I am now in England.—I have the honour to be with the greatest respect and Consideration Sir Your most Obedient Humble Servant,

William Green

